Case 1:19-cv-09236-KPF Document 39 Filed 11/4B/A;9pnPage@y of 2

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #

SOUTHERN DISTRICT OF NEW YORK DATE FILED.

 

Liebowitz et. al.
CERTIFICATE OF MAILING

“Ye

Ifinex Inc., et al. Case No.: _19cv9236 ( KPF )

 

 

| hereby certify under the penalties of perjury that on the 26™ day of November 26, 2019, I served
respondent, Tether Limited c/o Proxy Secretarial Services Limited, ROOM 803 K. Wah Centre 191 Java
Road, North Point, Hong Kong, the individual of the foreign state, pursuant to the provisions of FRCP
A(H2(c)Gi}, one copy of the Following documents: Summons(ECF No. 7) and Complaint (ECF No. 1)
with Exhibits 1-51 (ECf Nos. 1-1 through £-51);
by UPS # 1Z 6Y2 F45 DG 6301 2293,

Dated: New York, New York
November 26, 2019
RUBY J. KRAFICK
CLERK OF COURT

/s/Shanee Mcleod
Deputy Clerk

  

 
2@ LBS OF

SHP#! 6Y2F 4SLT LF2
SHP WT! 20 LBS
DATE: 22 NOV 2019

SHIP PROXY. SETRETARIA SERVICES LIMITED
TO: 85225169123

TETHER LiMITED

RM 883

191 JAVA RD

NORTH POINT
_____HONG_!-ONG

ie HKG
Oe
| MIM

Be sina

UPS EXPEL'TTED

TRACKING #: 12 SY2 F45 67 63@1 2293

wT Al

ra |
BILLING: PvP
BESC: LEGAL DOCS FD =

18H 43,90N 2ZP 456 17.50 69/2019

SHE NONE GN ee Seg UPS Terms, ana vetice ol Eerltaticn of Mebsily. Where aBewed by fam, sbipger aulhortier UPS to act as forwarding agent fot exper ccatrot and
estes papas, expsted ter Cd, shipper ceifes tal she convey, tecawlezy et sface wee expe fom theese accrdence wi Lie bsp adden
Regvtalans. Divssien euaresy tt pron. RADRID1>

 
